Citation Nr: 1106715	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an eye disability, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 
1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
case was previously before the Board in December 2008 and March 
2010 when it was remanded for further development.


FINDING OF FACT

An eye disability has not been caused or made worse by service-
connected diabetes mellitus, and an eye disability is not 
attributable to active military service.  


CONCLUSION OF LAW

The Veteran does not have an eye disability that is the result of 
disease or injury incurred in or aggravated by active military 
service; an eye disability is not proximately due to or the 
result of service-connected diabetes.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010); 38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2010, the Board remanded the case for further 
development and readjudication of the Veteran's claim.  
Specifically, the Board ordered the Appeals Management Center 
(AMC) to contact the Veteran and request that he identify his 
private health care providers who may possess additional records 
pertinent to his eye disorder and to attempt to obtain the 
records from these providers.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA sent the Veteran 
four VA Forms 21-4142, Authorization and Consent to Release 
Information, in April 2010 with a request that he return the 
forms for each of his health care providers so that VA could 
obtain relevant treatment information.  The Veteran did not 
return a VA Form 21-4141 to VA.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the March 
2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information and any medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  (The Board notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).)

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice").  VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated March 2004, May 2004, December 2005, and 
March 2006, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service connection for his 
claimed disorder on a direct and secondary basis and described 
the types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The VCAA notice letters also 
addressed the elements of degree of disability and effective 
date.  

The Board further notes that the Veteran was provided with a copy 
of the May 2004 rating decision, the June 2004 decision review 
officer decision, the February 2006 statement of the case, the 
December 2009 and August 2010 supplemental statements of the 
case, and the Board's December 2008 and March 2010 remands, which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of the 
evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the originating agency 
afforded the Veteran with a compensation and pension examination 
in March 2004, obtained the Veteran's VA and private treatment 
records to the extent possible, and associated the Veteran's 
service treatment records (STRs) with the claims file.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case was 
more than adequate, as it was predicated on a full reading of the 
available medical records in the Veteran's claims file.  The 
examination included the Veteran's subjective complaints about 
his disability and the objective findings needed to decide the 
issue of service connection. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist in developing the facts pertinent to the 
claim.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the United States Court of Appeals 
for Veterans Claim's (Court) 1995 ruling in Allen, it was made 
clear in the comments to the regulation that the 2006 changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
revision, which version favors the claimant.  See 38 C.F.R. 
§ 3.310 (2006).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran filed a claim in January 2004, stating that he was 
diagnosed with cataracts in both eyes in the previous year.  In 
March 2004, he stated that his eye sight had gotten worse every 
year since he was diagnosed with diabetes.  At the outset, the 
Board notes that for purposes of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and are not considered a disease or injury 
within the meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  Id. Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability. Id.; VAOPGCPREC 82-
90, 55 Fed. Reg. 45,711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed disease 
or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994); Veterans 
Benefits Administration (VBA) Manual M21-1MR, Part III, 
iv.4.B.10.d.  

Initially, the Board also notes that even though the Veteran's 
exposure to Agent Orange is conceded, his claimed eye disability, 
including mild cataracts, is not entitled to presumptive service 
connection under 38 C.F.R. § 3.309(e).  Nevertheless, although 
the Veteran is not entitled to presumptive service connection, he 
is not precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 38 C.F.R. 
§ 3.303 or a secondary basis under 38 C.F.R. § 3.310.  The United 
States Court of Appeals for the Federal Circuit has held that 
when a claimed disorder is not included as a presumptive 
disorder, the claimant may nevertheless establish direct service 
connection by evidence demonstrating that the disease was in fact 
"incurred" during service.  Combee v. Brown, 34 F.3d 1039, 
1042-1043 (Fed. Cir. 1994).

However, the competent evidence of record does not show that the 
Veteran's eye disability was caused or aggravated by his service-
connected diabetes mellitus or was otherwise related to his 
period of active military service.  The Veteran's service 
treatment records are absent any complaints, findings, or 
treatment for any eye disability and, in fact, show that his eyes 
were clinically evaluated as normal several months before his 
discharge at a July 1970 separation examination.  The Veteran 
also denied any history of eye trouble at that time.  Almost two 
months later, in August 1970, the Veteran acknowledged that there 
had been no physical change in his health since his last 
physical.  Indeed, the record does not reflect any complaints of 
an eye disability until a March 2004 compensation and pension 
examination.  

After his discharge from active military service, the Veteran 
underwent his first compensation and pension examination for 
diabetes in May 2002.  The examiner noted that the Veteran had 
been using prescription glasses for the previous five years.  The 
Veteran told the examiner that his last eye examination in April 
2002 revealed that he had no diabetic retinopathy or cataracts.  
On examination, he had no congestion of the eyes and his sclerae 
were normal.  The examiner also found that the Veteran's pupils 
were equal, round, and reactive to light and accommodation and 
that his extraocular movements were intact.  The Veteran had no 
nystagmus or exophthalmos, and the examiner could not see his 
fundus details because of papillary constriction with bright 
light.  

Then, in August 2003, the Veteran filled out a form for his 
physical therapist and stated that his only visual problem was 
the need for eyeglasses.  Treatment records from April 2002 to 
November 2003 merely stated that the Veteran's eyes were clear.  
Moreover, the Veteran's private doctor filled out diabetes 
assessments in December 2003, January 2004, and April 2006.  The 
doctor did not check the box for visual complications due to 
diabetes mellitus on any of these forms.  In fact, in January 
2004, the doctor checked the box for no complications due to 
diabetes mellitus.  

The Veteran then underwent compensation and pension examination 
for diabetes and his claimed eye disability in March 2004.  The 
diabetes examiner did not mention any eye disabilities.  The 
Veteran told the eye examiner that he had a history of cataracts 
and a metal foreign body.  On examination, the examiner found 
that the Veteran's extraocular muscles showed a full range of 
motion with no diplopia.  Confrontations were full, and the 
Veteran's pupils were equal, round, and reactive to light with no 
afferent pupillary defect.  Biomicroscopy found blepharitis in 
each eye, trace injection in each eye, arcus in each eye, and 1-
2+ nuclear sclerosis in each eye.  Applantation tonometry found 
intraocular pressures of 19 millimeters in the Veteran's right 
eye and 18 millimeters in his left eye.  Dilated fundus 
examination found cup/disc ratios of .45 in the Veteran's right 
eye and .50 in his left eye.  Rim tissue was thin temporally in 
the Veteran's left eye as well.  Periphery showed chorioretinal 
scar in the Veteran's right eye.  All other structures were 
unremarkable.  After the examination, the examiner stated that 
the Veteran was diabetic with no signs of background diabetic 
retinopathy and no signs of clinically significant macular edema.  
He then diagnosed the Veteran with mild cataracts and a slight 
cup to disc ratio asymmetry that were not related to his 
diabetes.  

The Veteran has also received treatment at the Yale VA Medical 
Center.  However, treatment records in January 2006 and January 
2009 reveal that the Veteran did not have diabetic retinopathy.  
In May 2005 and November 2005, the Veteran had no vision changes, 
photophobia, or discharge.  

Therefore, based on the foregoing, the Board finds that the 
probative evidence of record does not establish a causal link 
between the Veteran's current mild cataracts and his period of 
active military service, to include exposure to herbicide agents, 
or that the Veteran had any in-service complaints for any eye 
trouble.  As the March 2004 compensation and pension examiner 
provided the only competent medical opinion of record, the Board 
also finds that the preponderance of the evidence is against the 
claim that the Veteran's service-connected diabetes mellitus 
caused or aggravated an eye disability.  Consequently, the 
preponderance of the evidence weighs against the Veteran's claim, 
and the Board finds that service connection for an eye disability 
is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disability, to 
include as secondary to service-connected diabetes mellitus, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


